In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00001-CR



      LAMONT LANKEEN MITCHELL, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 2128583




      Before Morriss, C.J., Stevens and van Cleef, JJ.
             Opinion by Chief Justice Morriss
                                         OPINION

       Following his open plea of guilt, Lamont Lankeen Mitchell was convicted of assault on a

public servant, a third-degree felony. See TEX. PENAL CODE ANN. § 22.01(b)(1) (Supp.). After

Mitchell pled true to the State’s punishment-enhancement allegation, he was sentenced to twelve

years’ imprisonment. Mitchell appeals.

       Mitchell’s attorney on appeal has filed a brief stating that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the trial court proceedings.

Since counsel has provided a professional evaluation of the record, demonstrating why there are

no arguable grounds to be advanced, he has met the requirements of Anders v. California, 386

U.S. 738, 743–44 (1967). See In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008)

(orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v.

State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

       On May 6, 2022, counsel mailed Mitchell a copy of the brief, the motion to withdraw,

and a motion for pro se access to the appellate record lacking only Mitchell’s signature. Mitchell

was informed of his right to review the record and file a pro se response. On May 19, 2022, this

Court received Mitchell’s motion for pro se access to the record. On May 24, 2022, this Court

forwarded a paper copy of the appellate record to Mitchell and advised Mitchell that his pro se

response was due on or before July 8, 2022. On July 25, 2022, this Court further informed

Mitchell that the case would be set for submission on the briefs on August 15, 2022. We

                                                2
received neither a pro se response from Mitchell nor a motion requesting an extension of time in

which to file such a response.

       We have reviewed the entire appellate record and have independently determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

However, appellate courts are authorized to reform judgments and affirm as modified in Anders

cases involving non-reversible error. See Getts v. State, 155 S.W.3d 153, 155 (Tex. Crim. App.

2005) (affirming appellate court’s reformation of trial court’s judgment in Anders case); Bray v.

State, 179 S.W.3d 725, 729–30 (Tex. App.—Fort Worth 2005, no pet.) (reforming trial court’s

judgment in Anders case because abatement “would require the trial court to do a useless task—

appoint counsel to raise an issue of law that we have previously ruled on” and affirming the

judgment, as modified); see also R.J.O. v. Tex. Dep’t of Fam. & Protective Servs., No. 03-13-

00478-CV, 2013 WL 6060778, at *1 (Tex. App.—Austin Nov. 13, 2013, no pet.) (mem. op.)

(reforming trial court’s final decree to remove a statutory ground for termination and affirming

judgment, as modified, in Anders case); Sheddan v. State, No. 12-12-00391-CR, 2013 WL

3377416, at *1 (Tex. App.—Tyler July 3, 2013, no pet.) (mem. op., not designated for

publication) (reforming trial court’s judgment to reflect plea of “true” to enhancement paragraph

and affirming judgment, as modified, in Anders case); Thomas v. State, No. 13-12-00283-CR,

2012 WL 6680143, at *1–2 (Tex. App.—Corpus Christi Dec. 20, 2012, no pet.) (mem. op., not

designated for publication) (deleting a $500.00 fine from appellant’s administrative fees and

affirming the judgment, as modified, in Anders case); McBreen v. State, Nos. 05-03-01424-CR,

05-03-01425-CR, 2005 WL 3032496, at *4 (Tex. App.—Dallas Nov. 14, 2005, no pet.) (mem.

                                               3
op., not designated for publication) (modifying trial court’s written judgment to reflect the

sentence orally pronounced and affirming the judgment, as modified, in an Anders case); Burnett

v. State, No. 06-00-00147-CR, 2001 WL 82520, at *1–2 (Tex. App.—Texarkana Feb. 1, 2001,

no pet.) (mem. op., not designated for publication) (reforming trial court’s judgment to delete

condition of parole and affirming judgment, as modified, in an Anders case); Adams v. State, No.

14-97-00553-CR, 1999 WL 144793, at *1–2 (Tex. App.—Houston [14th Dist.] Mar. 18, 1999,

no pet.) (mem. op., not designated for publication) (reforming judgment to reflect that appellant

was convicted of third-degree felony, rather than second-degree felony, noting that this error

“does not entitle appellant to reversal of his conviction” and affirming judgment, as modified, in

Anders case).1

       The record shows that the judgment and bill of costs assessed Mitchell a time payment

fee of $15.00. The Texas Court of Criminal Appeals has recently concluded that a time payment

fee like the one imposed here “must indeed be struck for being prematurely assessed because a

defendant’s appeal suspends the duty to pay court costs and therefore suspends the running of the

clock for the purposes of the time payment fee.” Dulin v. State, 620 S.W.3d 129, 129 (Tex.

Crim. App. 2021). “As a consequence, even now, assessment of the time payment fee in this case

would be premature because appellate proceedings are still pending.” Id. Pursuant to Dulin, we

strike the time payment fee “in [its] entirety, without prejudice to [it] being assessed later if,

more than 30 days after the issuance of the appellate mandate, the defendant has failed to


1
 “Although unpublished opinions have no precedential value, we may take guidance from them ‘as an aid in
developing reasoning that may be employed.’” Rhymes v. State, 536 S.W.3d 85, 99 n.9 (Tex. App.—Texarkana
2017, pet. ref’d) (quoting Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d)).
                                                   4
completely pay any fine, court costs, or restitution” owed. Id. at 133. We modify the judgment

and the bill of costs by deleting the time payment fee.

         In the Anders context, once we determine that the appeal is without merit, we must either

dismiss the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. 738. Thus, we

affirm the trial court’s judgment, as modified.2




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:            August 15, 2022
Date Decided:              August 17, 2022

Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court,
see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP.
P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see
TEX. R. APP. P. 68.4.
                                                          5